







EXHIBIT 10(gg)


THE SHERWIN-WILLIAMS COMPANY
2006 STOCK PLAN FOR NONEMPLOYEE DIRECTORS
(AMENDED AND RESTATED AS OF APRIL 20, 2016)


Restricted Stock Units Award Agreement


Grantee:
 
 
 
Date of Grant:
 
Aggregate Number of RSUs:
 
 
 
 
 
 
 
 
 
 
 
RSUs Vesting:
 
 
 
Date of Vesting:
 
RSUs Vesting:
 
 
 
Date of Vesting:
 
RSUs Vesting:
 
 
 
Date of Vesting:
 







1.     Grant of Restricted Stock Units. The Board of Directors (the “Board”) of
The Sherwin-Williams Company (the “Company”) grants to you (“Grantee”) the
aggregate number of Restricted Stock Units (the “RSUs”) set forth above in
accordance with the terms hereof (this “Agreement”) and the terms of The
Sherwin-Williams Company 2006 Stock Plan for Nonemployee Directors (Amended and
Restated as of April 20, 2016) (the “Plan”). Capitalized terms used herein
without definition shall have the meanings assigned to them in the Plan.
2.    Vesting of RSUs. (A) The RSUs shall become nonforfeitable (“Vest” or
similar terms) to the extent of one-third of the RSUs after Grantee has
continuously served as a member of the Board for one full year from the Date of
Grant and additional one-third of the RSUs after each of the next two successive
full years thereafter during which Grantee shall have continuously served as a
member of the Board (the “Restriction Period”). Each one-year anniversary of the
Date of Grant shall be the “Date of Vesting” for the portion of RSUs that become
Vested on such date in accordance with the foregoing.
(B)    Notwithstanding Section 2(A) above, in the event of a “Change of Control”
of the Company, as defined below, during the Restriction Period the full number
of the RSUs shall immediately Vest.
3.    Change of Control. A “Change of Control” shall mean the occurrence of any
of the following events:
(A)    any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) is or becomes the beneficial owner (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 30% or more of the combined
voting power of the then-outstanding “Voting Stock” of the Company; provided,
however, that:
(i)    for purposes of this Section 3, the following acquisitions will not
constitute a Change of Control: (1) any acquisition of Voting Stock directly
from Company that is approved by a majority of the “Incumbent Directors,” (2)
any acquisition of Voting Stock by Company or any Subsidiary, (3) any
acquisition of Voting Stock by the trustee or other fiduciary holding securities
under any employee benefit plan (or related trust) sponsored or maintained by
Company or any Subsidiary, and (4) any





--------------------------------------------------------------------------------





acquisition of Voting Stock by any Person pursuant to a “Business Transaction”
that complies with clauses (1), (2) and (3) of Section 3(C) below;
(ii)    if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock as a result of a
transaction described in clause (1) of Section 3(A)(i) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all holders of Voting Stock
are treated equally, such subsequent acquisition shall be treated as a Change of
Control; or
(iii)    a Change of Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the Voting Stock as a result
of a reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of Voting Stock are treated equally; or
(iv)    if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Directors a sufficient
number of shares so that such Person beneficially owns less than 30% of the
Voting Stock, then no Change of Control shall have occurred as a result of such
Person’s acquisition; or
(B)    a majority of the Board ceases to be comprised of Incumbent Directors; or
(C)     the consummation of a reorganization, merger or consolidation, or sale
or other disposition of all or substantially all of the assets of the Company or
the acquisition of the stock or assets of another corporation, or other
transaction (each, a “Business Transaction”), unless, in each case, immediately
following such Business Transaction (1) the Voting Stock outstanding immediately
prior to such Business Transaction continues to represent (either by remaining
outstanding or by being converted into voting stock of the surviving entity or
any parent thereof), more than 50% of the combined voting power of the then
outstanding shares of voting stock of the entity resulting from such Business
Transaction (including, without limitation, an entity which as a result of such
transaction owns the Company or all or substantially all of the Company’s assets
either directly or through one or more subsidiaries), (2) no Person (other than
the Company, such entity resulting from such Business Transaction, or any
employee benefit plan (or related trust) sponsored or maintained by the Company,
any Subsidiary or such entity resulting from such Business Transaction)
beneficially owns, directly or indirectly, 30% or more of the combined voting
power of the then outstanding shares of voting stock of the entity resulting
from such Business Transaction, and (3) at least a majority of the members of
the board of directors of the entity resulting from such Business Transaction
were Incumbent Directors at the time of the execution of the initial agreement
or of the action of the Board providing for such Business Transaction; or





--------------------------------------------------------------------------------





(D)    the consummation of the liquidation or dissolution of the Company, except
pursuant to a Business Transaction that occurs under the circumstances described
in clauses (1), (2) and (3) of Section 3(C).
For purposes of this Section 3, the terms (A) “Incumbent Directors” shall mean,
during any period of two consecutive years, individuals who at the beginning of
such period constituted the Board and any new director (other than a director
initially elected or nominated as a director as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director, including
any director nominated or elected to the Board pursuant to any proxy access
procedures included in the Company’s organizational documents) whose election by
the Board or nomination for election by the Company’s shareholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved and (B) “Voting Stock” shall
mean the voting securities of the Company which have the right to vote in the
election of members of the Board.
4.    Settlement of RSUs. Upon satisfaction of the Vesting requirements set
forth in Section 2 or 5(A) hereof, and as soon as administratively practicable
following (but no later than thirty (30) days following) the respective Date of
Vesting or, if earlier, the otherwise applicable Vesting date, the Company shall
issue Grantee one share of Common Stock free and clear of any restrictions for
each Vested RSU. Notwithstanding any provision to the contrary in this
Agreement, if a Change of Control occurs and such Change of Control would not
qualify as a permissible date of distribution under Section 409A(a)(2)(A) of the
Code, and the regulations thereunder, and where Section 409A of the Code applies
to the settlement of the Vested RSUs, Grantee is entitled to receive the
corresponding payment in settlement of the Vested RSUs on the date that would
have otherwise applied as though such Change of Control had not occurred.
5.    Termination of Rights to RSUs. Notwithstanding anything herein to the
contrary:
(A)    On the date Grantee ceases to be a member of the Board at any time during
the Restriction Period, any portion of the RSUs that are not Vested as of such
date shall be forfeited and Grantee shall forfeit and lose all rights to any
portion of the RSUs that are not Vested as of such date, except as otherwise
provided below:
(i)    In the event of the death of Grantee during the Restriction Period, the
full number of RSUs shall immediately Vest.
(ii)    In the event Grantee becomes “Disabled” due to sickness or bodily injury
during the Restriction Period, the full number of RSUs shall immediately Vest.
The term “Disabled” as used herein means permanent and total disability within
the meaning of Treasury Regulations Section 1.409A-3(i)(4)(i)(A), as the same
has been or may be amended from time to time.
(iii)    In the event Grantee ceases to be a member of the Board by reason of
“Retirement,” all rights of Grantee hereunder shall continue as if Grantee had
continued as a member of the Board, and the settlement of the Vested RSUs will
occur at the same time they would have otherwise occurred pursuant to Sections 2
and 4 had the Grantee continued as a member of the Board through the applicable
Date of Vesting or other Vesting date. The term “Retirement” as used herein
means termination of





--------------------------------------------------------------------------------





Grantee’s status as a member of the Board at or after attaining the age of
sixty-five (65) or completing either five (5) years of service or five (5)
one-year terms as a member of the Board by reason of resignation from the Board
or by reason of not standing for reelection as a member of the Board.
(B)    In the event that Grantee knowingly or willfully engages in misconduct
during the Restriction Period, which is materially harmful to the interests of
the Company or a Subsidiary as determined by the Board, all rights of Grantee to
the RSUs shall terminate.
6.    Dividend Equivalents; Other Rights. From and after the Date of Grant and
until the earlier of (A) the time when any portion of the RSUs Vest and are
settled in accordance with Section 4 hereof or (B) the time when Grantee’s
rights to the RSUs are forfeited in accordance with Section 5 hereof, on the
date that the Company pays a cash dividend (if any) to holders of Common Stock
generally, Grantee shall be entitled to a deferred cash payment equal to the
value of the product of (x) the dollar amount of the cash dividend paid per
share of Common Stock on such date and (y) the total number of RSUs covered
hereby that have not been settled in shares by such date. Such dividend
equivalents (if any) shall be paid in cash, and shall be subject to such other
applicable terms and conditions (including payment or forfeitability) as the
RSUs based on which the dividend equivalents were credited. The obligations of
the Company hereunder will be merely that of an unfunded and unsecured promise
of the Company to deliver shares of Common Stock or cash, as the case may be, in
the future, and the rights of Grantee will be no greater than that of an
unsecured general creditor. No assets of the Company will be held or set aside
as security for the obligations of the Company hereunder.
7.    No Shareholder/Voting Rights. Grantee will not be a shareholder of record
and shall have no voting rights with respect to shares of Common Stock
underlying an RSU prior to the Company’s issuance of such shares following the
Date of Vesting or the otherwise applicable Vesting date.
8.    Transferability. During the Restriction Period, Grantee shall not be
permitted to sell, transfer, pledge, encumber, assign or dispose of the RSUs.
9.    Withholding; Taxes. If the Company shall be required to withhold any
federal, state, local or foreign tax in connection with the RSUs or the
underlying shares of Common Stock, Grantee shall pay or make provision
satisfactory to the Company for payment of all such taxes. Notwithstanding any
other provision of this Agreement or the Plan, the Company shall not be
obligated to guarantee any particular tax result for Grantee with respect to any
payment provided to Grantee hereunder, and Grantee shall be responsible for any
taxes imposed on Grantee with respect to any such payment.
10.    No Right to Future Awards or Service. The grant is a voluntary,
discretionary bonus being made on a one-time basis and it does not constitute a
commitment to make any future awards. The grant and any related settlement or
payments made to Grantee will not confer upon Grantee any right with respect to
continuance of service as a member of the Board, nor will it interfere in any
way with any right the Company would otherwise have to terminate Grantee’s
service at any time.
11.    Nature of Grant. Grantee acknowledges that (A) the future value of the
underlying shares of Common Stock is unknown and cannot be predicted with
certainty and (B) in consideration of the grant of the RSUs, no claim or
entitlement to compensation or damages





--------------------------------------------------------------------------------





shall arise from termination of the RSUs or diminution in value of the shares
received upon settlement including (without limitation) any claim or entitlement
resulting from termination of Grantee’s service as a member of the Board, and
Grantee hereby releases the Company from any such claim that may arise; if,
notwithstanding the foregoing, any such claim is found by a court of competent
jurisdiction to have arisen, then, by accepting the RSUs and this Agreement,
Grantee shall be deemed irrevocably to have waived his or her entitlement to
pursue such claim.
12.    Severability. If any provision of this grant or the application of any
provision hereof to any person or circumstances is held invalid, unenforceable
or otherwise illegal, the remainder of this grant and the application of such
provision to any other person or circumstances shall not be affected, and the
provisions so held to be invalid, unenforceable or otherwise illegal shall be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid and legal.
13.    Adjustments. The Board shall make or provide for such adjustments in the
numbers of shares of Common Stock covered by the RSUs and in the kind of shares
covered thereby as the Board, in its sole discretion, may determine is equitably
required to prevent dilution or enlargement of the rights of Grantee that
otherwise would result from (A) any stock dividend, stock split, combination of
shares, recapitalization or other change in the capital structure of the
Company, or (B) any merger, consolidation, spin-off, split-off, spin-out,
split-up, reorganization, partial or complete liquidation or other distribution
of assets, issuance of rights or warrants to purchase securities, or (C) any
other corporate transaction or event having an effect similar to any of the
foregoing. Moreover, in the event of any such transaction or event, the Board,
in its discretion, shall provide in substitution for outstanding RSUs such
alternative consideration (including cash), if any, as it may determine to be
equitable in the circumstances and may require in connection therewith the
surrender of all outstanding RSUs so replaced.
14.    Governing Law. This grant shall be governed by and construed with the
internal substantive laws of the State of Ohio, without giving effect to any
principle of law that would result in the application of the law of any other
jurisdiction.
15.    Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to the RSUs and Grantee’s participation in the Plan, or future
awards that may be granted under the Plan, by electronic means or request
Grantee’s consent to participate in the Plan by electronic means. Grantee hereby
consents to receive such documents by electronic delivery and, if requested,
agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or another third-party designated by
the Company.
16.    Compliance with Section 409A of the Code. The award covered by this
Agreement is intended to be excepted from coverage under, or compliant with, the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended, and
the regulations and other guidance promulgated thereunder (“Section 409A”).
Notwithstanding the foregoing or any provision of this Agreement or the Plan to
the contrary, if the award is subject to the provisions of Section 409A (and not
excepted therefrom), the provisions of this Agreement and the Plan shall be
administered, interpreted and construed in a manner necessary to comply with
Section 409A (or disregarded to the extent such provision cannot be so
administered, interpreted or construed). If any payments or benefits hereunder
may be deemed to constitute nonconforming deferred compensation subject to
taxation under the provisions of Section 409A, Grantee agrees that the Company
may, without the consent of Grantee, modify the Agreement to the extent and in
the manner the Company deems necessary or advisable or take such other action or
actions,





--------------------------------------------------------------------------------





including an amendment or action with retroactive effect, that the Company deems
appropriate in order either to preclude any such payment or benefit from being
deemed “deferred compensation” within the meaning of Section 409A or to provide
such payments or benefits in a manner that complies with the provisions of
Section 409A such that they will not be such to the imposition of taxes and/or
interest thereunder. If, at the time of Grantee’s separation from service
(within the meaning of Section 409A of the Code), (A) Grantee shall be a
specified employee (within the meaning of Section 409A of the Code and using the
identification methodology selected by the Company from time to time) and (B)
the Company shall make a good faith determination that an amount payable
hereunder constitutes deferred compensation (within the meaning of Section 409A
of the Code) the settlement of which is required to be delayed pursuant to the
six-month delay rule set forth in Section 409A of the Code in order to avoid
taxes or penalties under Section 409A of the Code, then the Company shall not
settle such amount on the otherwise scheduled settlement date but shall instead
settle it, without interest, on the first business day of the month after such
six-month period. Notwithstanding the foregoing, the Company makes no
representations and/or warranties with respect to compliance with Section 409A,
and Grantee recognizes and acknowledges that Section 409A could potentially
impose upon Grantee certain taxes and/or interest charges for which Participant
is and shall remain solely responsible.
17.    Construction. This Agreement is made and granted pursuant to the Plan and
is in all respects limited by and subject to the terms of the Plan. In the event
of any inconsistency between the Plan and this Agreement, the terms of the Plan
shall control.
18.    Compliance with Laws and Regulations. The issuance of shares of Common
Stock pursuant to this Agreement shall be subject to compliance by Grantee with
all applicable requirements of law relating thereto and with all applicable
regulations of any stock exchange on which Company’s stock may be listed for
trading at the time of such issuance.
19.    Binding Effect; No Third Party Beneficiaries. This Agreement shall be
binding upon and inure to the benefit of the Company and Grantee and their
respective heirs, representatives, successors and permitted assigns. This
Agreement shall no confer any rights or remedies upon any person other than the
Company and Grantee and their respective heirs, representatives, successors and
permitted assigns.
20.    Notice. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Company at
its principal corporate office. Except to the extent electronic notice is
authorized hereunder, any notice required to be given or delivered to Grantee
shall be in writing and addressed to Grantee at Grantee’s most recent address
set forth in the Company’s records. All notices shall be deemed effective upon
personal delivery (or electronic delivery to the extent authorized hereunder) or
upon deposit in the U.S. mail, postage, prepaid and properly addressed to the
party to be notified.





